DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/4/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pudil et al. US 2015/0144542 A1.
Regarding claims 1 and 9, Pudil discloses a recharger comprising a recharger fluidly connectable to a wash line, a second recharger, and a recharging flow path, wherein the connectors can be directly connected to wash lines rather than to the valves (see Fig. 21 and [0015-0016, 0186]), which would inherently include connecting to an outer surface. Pudil further discloses sources of acetic acid, citric acid, water, and salt solution [0082, 0106].
Regarding claims 2-8 and 10-18, Pudil discloses zirconium phosphate and zirconium oxide recharger (abstract and [0027]), a recharger comprising a recharger fluidly connectable to a wash line, a second recharger, and a recharging flow path, wherein the connectors can be directly connected to wash lines rather than to the valves (see Fig. 21 and [0015-0016, 0186]).
1-18 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerber et al. US 2016/0243299 A1.
Regarding claim 1, Gerber discloses a recharger connector affixed to an outer surface and fluidly connectable to a fluid line or a second recharger and connected to a recharging flow path (see Fig. 3 and [0004, 0016, 0079]. Gerber further discloses sources of disinfectant, water, brine, base, and acid [0005].
Regarding claims 2-8 and 10-18, Gerber discloses zirconium phosphate and zirconium oxide recharger (abstract and [0004]), a recharger comprising a recharger fluidly connectable to a wash line, a second recharger, and a recharging flow path, wherein the connectors can be directly connected to wash lines rather than to the valves (see Fig. 3 and [0004, 0016, 0079]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736